                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

WILLIAM JENKINS,                       )
                                       )
     Plaintiff,                        )
v.                                     )          CV419-002
                                       )
KARL NELL,                             )
                                       )
     Defendant.                        )

                                ORDER

     This case, involving allegations of employment discrimination, was

recently reassigned to the undersigned. See Docket entry dated Jan. 8,

2019. Because several attorneys from the undersigned’s former law firm

have appeared in this case, and to avoid any appearance of impropriety, I

recuse. The Clerk is, therefore, DIRECTED to reassign this case to

Magistrate Judge James E. Graham for all further proceedings.

     SO ORDERED, this 22nd day of March, 2019.

                                       ______________________________
                                        ________
                                               _____________ _____
                                       Christopher
                                        hristopher L. Ray
                                       United States Magistrate Judge
                                       Southern District of Georgia
